Filed 6/11/15 Spellman v. Daniel CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



ROSE SPELLMAN,

         Plaintiff and Respondent,                                       E060026

v.                                                                       (Super.Ct.No. CIVRS1105739)

NATHAN G. DANIEL,                                                        OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Joseph R. Brisco,

Judge. Dismissed.

         No appearance for Plaintiff and Respondent.

         Law Offices of Joseph W. Singleton and Joseph W. Singleton for Defendant and

Appellant.

         Defendant and appellant Nathan Daniel appeals from the trial court’s denial of his

motion to terminate the restraining order issued against him, which had been requested by

his former attorney, plaintiff and respondent Rose Spellman. The restraining order at



                                                             1
issue, however, expired on its own terms at midnight on July 20, 2014. As such,

defendant’s appeal is moot, and will be dismissed on that basis.1

                   I. FACTS AND PROCEDURAL BACKGROUND2

       On September 5, 2010, Daniel retained Spellman to represent him in two cases for

wrongful foreclosure, brought against two separate banks. For reasons that are a matter

of some dispute between the parties, and that are irrelevant to the present appeal,

Spellman subsequently brought an ex parte motion to be relieved as counsel in one of the

cases, with the intention of filing a similar motion in the other case shortly thereafter.

Spellman’s motion was heard on June 14, 2011, and was granted.3

       Later on the same date, June 14, 2011, Spellman initiated the present action,

petitioning for a civil harassment restraining order to be issued against Daniel.

Spellman’s asserted basis for the restraining order was disturbing and threatening

behavior by Daniel, beginning when she first requested he consent to her withdrawal as

his counsel, and continuing particularly during and immediately after the hearing on her

motion to be relieved as counsel. A temporary restraining order was issued on June 15,

2011. On July 20, 2011, after a series of continuances, Spellman was granted a



       1Daniel’s appeal in a different case involving the same two parties, appellate case
No. E060174, is addressed in a separate opinion.

       2 We do not attempt an exhaustive account, but only a brief sketch of those
matters necessary for context or directly relevant to the disposition of this appeal.

       3Spellman was relieved as counsel in the second case in which she represented
Daniel a month later, on July 15, 2011.

                                              2
restraining order against Daniel with a duration of three years, expiring at midnight on

July 20, 2014.

       On June 28, 2012, Daniel filed a motion to terminate the restraining order.4 On

September 13, 2013, after hearing oral argument, the trial court denied Daniel’s motion.

                                     II. DISCUSSION

       While this appeal was pending, the date on which the restraining order at issue

was set to expire, July 20, 2014, passed. On March 12, 2015, we invited the parties to

file supplemental letter briefs on the issue of whether the appeal has therefore been

rendered moot. Neither party filed a brief within the time set by our order.

       “[A]s a general matter, an issue is moot if ‘any ruling by [the] court can have no

practical impact or provide the parties effectual relief.’” (People v. J.S. (2014) 229

Cal.App.4th 163, 170 [Fourth Dist., Div. Two], quoting Woodward Park Homeowners

Assn. v. Garreks, Inc. (2000) 77 Cal.App.4th 880, 888.) Because the restraining order at

issue has already expired under its own terms, an opinion from this court—no matter

whether we were to affirm or reverse the trial court’s order—would have no practical

impact and would provide no effectual relief for either party. Neither party has presented

any reason why we should nevertheless reach the merits of the appeal, and we can discern

none from the record. The appeal will therefore be dismissed as moot.




       4  This was his second similar motion; his first motion to terminate the restraining
order was denied on September 9, 2011. Daniel’s appeal of that ruling was dismissed by
this court for failure to prosecute. (Case No. E055000.)

                                             3
                                    III. DISPOSITION

      The appeal is dismissed as moot. The parties each shall bear their own costs on

appeal.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                            HOLLENHORST
                                                                                        J.
We concur:


      RAMIREZ
                            P.J.

      KING
                               J.




                                           4